
	
		II
		109th CONGRESS
		2d Session
		S. 3911
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2006
			Mr. Durbin (for himself,
			 Mr. Alexander, and
			 Mr. Frist) introduced the following bill;
			 which was read twice and referred to the Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Wool Products Labeling Act of 1939 to revise
		  the requirements for labeling of certain wool and cashmere
		  products.
	
	
		1.Short titleThis Act may be cited as the
			 Wool Suit Fabric Labeling Fairness and
			 International Standards Conforming Act.
		2.Labeling of wool
			 and cashmere products to facilitate compliance and protect consumers
			(a)In
			 generalSection 4(a) of the Wool Products Labeling Act of 1939
			 (15 U.S.C. 68b(a)) is amended by adding at the end the following new
			 paragraphs:
				
					(5)(A)In the case of a wool
				product stamped, tagged, labeled, or otherwise identified as—
							(i)Super 80’s or
				80’s, if the average diameter of wool fiber of such wool product
				does not average 19.75 microns or finer;
							(ii)Super 90’s or
				90’s, if the average diameter of wool fiber of such wool product
				does not average 19.25 microns or finer;
							(iii)Super 100’s or
				100’s, if the average diameter of wool fiber of such wool
				product does not average 18.75 microns or finer;
							(iv)Super 110’s or
				110’s, if the average diameter of wool fiber of such wool
				product does not average 18.25 microns or finer;
							(v)Super 120’s or
				120’s, if the average diameter of wool fiber of such wool
				product does not average 17.75 microns or finer;
							(vi)Super 130’s or
				130’s, if the average diameter of wool fiber of such wool
				product does not average 17.25 microns or finer;
							(vii)Super 140’s or
				140’s, if the average diameter of wool fiber of such wool
				product does not average 16.75 microns or finer;
							(viii)Super 150’s or
				150’s, if the average diameter of wool fiber of such wool
				product does not average 16.25 microns or finer;
							(ix)Super 160’s or
				160’s, if the average diameter of wool fiber of such wool
				product does not average 15.75 microns or finer;
							(x)Super 170’s or
				170’s, if the average diameter of wool fiber of such wool
				product does not average 15.25 microns or finer;
							(xi)Super 180’s or
				180’s, if the average diameter of wool fiber of such wool
				product does not average 14.75 microns or finer;
							(xii)Super 190’s or
				190’s, if the average diameter of wool fiber of such wool
				product does not average 14.25 microns or finer;
							(xiii)Super 200’s or
				200’s, if the average diameter of wool fiber of such wool
				product does not average 13.75 microns or finer;
							(xiv)Super 210’s or
				210’s, if the average diameter of wool fiber of such wool
				product does not average 13.25 microns or finer;
							(xv)Super 220's or
				220's, if the average diameter of wool fiber of such wool
				product does not average 12.75 microns or finer;
							(xvi)Super 230's or
				230's, if the average diameter of wool fiber of such wool
				product does not average 12.25 microns or finer;
							(xvii)Super 240's or
				240's, if the average diameter of wool fiber of such wool
				product does not average 11.75 microns or finer; and
							(xviii)Super 250's or
				250's, if the average diameter of wool fiber of such wool
				product does not average 11.25 microns or finer.
							(B)In each case described in subparagraph
				(A), the average fiber diameter of the wool product may be subject to such
				other standards or deviations as adopted by regulation by the
				Commission.
						(6)(A)In the case of a wool product stamped,
				tagged, labeled, or otherwise identified as cashmere, if—
							(i)such wool product is not the fine
				(dehaired) undercoat fibers produced by a cashmere goat (capra hircus
				laniger);
							(ii)the average diameter of the fiber
				of such wool product exceeds 19 microns; or
							(iii)such wool product contains more
				than 3 percent (by weight) of cashmere fibers with average diameters that
				exceed 30 microns.
							(B)The average fiber diameter for each
				product described in subparagraph (A) may be subject to a coefficient of
				variation around the mean that does not exceed 24
				percent.
						.
			(b)Applicability
			 dateThe amendments made by this section apply to wool products
			 manufactured on or after January 1, 2007.
			
